IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PATRICIA HAMMERQUIST AND SUSAN           : No. 99 EAL 2017
PRESSLER, CO-EXECUTRICES OF THE          :
ESTATE OF DOLORES R. SHIELDS,            :
                                         : Petition for Allowance of Appeal from
                  Petitioners            : the Order of the Superior Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
VIDYA S. BANKA, M.D., SAHIL S.           :
BANKA, M.D., VIDYA S. BANKA, M.D. &      :
ASSOCIATES, P.C., PENNSYLVANIA           :
HOSPITAL PENN MEDICINE D/B/A             :
PENNSYLVANIA HOSPITAL THE                :
UNIVERSITY OF PENNSYLVANIA               :
HEALTH SYSTEM AND THE TRUSTEES           :
OF THE UNIVERSITY OF                     :
PENNSYLVANIA,                            :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.